DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This office action is in response to communication filed on 1/5/2021. Claims 14 and 20 have been cancelled. Claims 1-13 and 15-19 are pending on this application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadani et al (US20140112530) in view of Lipton et al (US20080018738) and Verano et al (US20140132728).
Regarding claim 1, Yadani teaches a computer vision system, comprising: 
a camera (110 in fig. 1, para. [0070], [0288]) that captures a plurality of image frames in a target field (para. [0070]); 
a processor coupled to the camera (100 in fig. 1), the processor configured to receive the plurality of image frames (S201 in fig. 2, para. [0095]) and detect occupants in the space from the image frames (S202 in fig. 2), assign an ID for each of a person and a location of a person in a field of view (fig. 8, para. [0075], [0171], the human area will be the area with the top-left coordinates (x,y)=(75,50), having a width of 50 pixels and a height of 350 pixels. The reference object detecting unit 102 adds the human ID "11" to the detected person), an input image or a series of input images are processed by the processor for occupant detection and location (human detection information from device 4701 in fig. 47B, para. [0075], [0171]), and occupants visible in the image are assigned IDs and locations in the image frame (fig. 8);

a server (4702 in fig. 47B) that calculates the dimensions of the actual space shown in the input image (para. [0078], [0171], human area. It is unclear what “the actual space” encompasses. The examiner interprets the actual space to be an area around an occupant. Yadani also teaches determining a ratio of the size of a human area to the entire image) based on the reference object information (para. [0078], [0098], the reference object detecting unit 102 obtains a human area based on the facial area), calculates distances between at least one of: detected occupants (para. [0192], the distances between the corresponding two people. Yadani also teaches depth information of a detected occupant in fig. 49), and classifies each occupant as being within a delineated and defined area of interest (para. [0101], [0171], The reference object detecting unit 102 adds the human ID "11" to the detected person).

Yadani fails to teach wherein the system provides identification of common movement pathways within a physical space. However Lipton teaches a computer vision system (para. [0051]) which provides identification of common movement pathways within a physical space (para. [0188], [0208], [0212], Count alerts each time person enters or exits area, The number in each path represents a count of how many people followed each path).
Therefore taking the combined teachings of Yadani and Lipton as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was 

Yadani also fails to teach identification of locations in which collisions occur between two or more people. However Verano teaches a computer vision system (fig. 6B) which detects people (611 in fig. 6B) and identifies locations in which collisions occur between two or more people (616 in fig. 6B, fig. 6D, para. [0119], [0123], [0129], It also knows the coordinates of the colliding points in order to provide information determinable from them (like the average location, or the points closer to a certain place). Coordinates of the colliding points).
Therefore taking the combined teachings of Yadani and Verano as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Verano into the system of Yadani. The motivation to combine Verano and Yadani would be to extract meaningful information (para. [0126 of Verano) and help identify people during the same visit to the public space (para. [0118] or Verano).


Regarding claim 4, the modified invention of Yadani teaches a system wherein only data extracted from each frame is stored locally and/or relayed to the system servers (120-122 in fig. 1 of Yadani, 140 in fig. 1 of Lipton).





Regarding claim 18, the modified invention of Yadani teaches a system wherein the system provides near real time information relative to an establishment’s current occupancy (para. [0212], provide a time-based histogram of consumer behavior) and provides information selected from at least one of: the ratio of an establishment’s customers to employees; the number of establishment customers compared to establishment inventory; and the number of people who are entering and/or exiting an establishment (para. [0212] of Lipton, it is desired to count the number of people who enter or exit a store).


Regarding claim 19, the modified invention of Yadani teaches a system wherein the system identifies a condition of interest (para. [0058], [0066] of Lipton, An alert interface engine 170 may generate an alert 172 if an activity of interest is determined to have occurred) with regard to occupant count (para. [0188] of Lipton), occupant activity (para. [0055], [0189] of Lipton), occupant location (para. [0055], [0189] of Lipton), occupant ratios (para. [0192] of Lipton), and/or some derivative or combination thereof and generates information summarizing the identified condition.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadani et al (US20140112530), Lipton et al (US20080018738) and Verano et al (US20140132728) in view of Kakarala et al (US20040086152).
Regarding claim 2, the modified invention of Yadani fails to teach a system wherein a video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
However Kakarala teaches wherein a video feed captured by a camera (200 in fig. 1, 20 in fig. 2) is not stored in a system (100 in fig. 2 is part of 250 in fig. 1, para. [0035], The image processing system 100 can be embodied within the monitoring center of FIG. 1, within the video camera 200 of FIG. 1 or within a portion of both the monitoring center 250 and the video camera 200).
Therefore taking the combined teachings of Yadani, Verano and Lipton with Kakarala as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Kakarala into the system of Yadani, Verano and Lipton. The motivation to combine Lipton, Verano, Kakarala and Yadani would be to reduce system cost (para. [0007] of Kakarala).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadani et al (US20140112530), Lipton et al (US20080018738) and Verano et al (US20140132728) in view of Plante (US20140098228).

Yadani fails to teach wherein the next frames of the video overwrite those frames that were just processed. However Plante teaches wherein next frames of a video overwrite those frames that were just processed (para. [0041], [0046]).
Therefore taking the combined teachings of Yadani, Verano and Lipton with Plante as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Plante into the system of Yadani, Verano and Lipton. The motivation to combine Lipton, Verano, Plante and Yadani would be to conserve memory space when a memory buffer is limited in capacity (para. [0046] of Plante).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadani et al (US20140112530), Lipton et al (US20080018738) and Verano et al (US20140132728) in view of Wang et al (US20180075593).
Regarding claim 5, the modified invention of Yadani fails to teach a system wherein the space includes a plurality of grid squares.
	However Wang teaches wherein a space includes a plurality of grid squares (figs. 14A and 14B).
Therefore taking the combined teachings of Yadani, Verano and Lipton with Wang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Wang into the system of Yadani, Verano and 


Regarding claim 6, the modified invention of Yadani teaches a system wherein a number of pixels in each grid square can vary (the number of pixels for each grid square in figs. 14A and 14B of Wang appear to be different).

Claims 7-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadani et al (US20140112530), Lipton et al (US20080018738) and Verano et al (US20140132728) in view of Klein (US20180211115).
Regarding claim 7, the modified invention of Yadani fails to teach a system wherein the system creates a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on their cost, impact, and any other factors of interest to the establishment owner, when current conditions are observed by the system to be of interest or concern, the system generates an intervention recommendation for the establishment that is based on modeled outcomes, when a modeled intervention is employed, the system observes the impact of the intervention on the conditions, and if the observed impact is different than the modeled impact, the system updates the model based on the observed data.
However Klein teaches wherein a system creates a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on their 
Therefore taking the combined teachings of Yadani, Verano and Lipton with Klein as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Klein into the system of Yadani, Verano and Lipton. The motivation to combine Lipton, Verano, Klein and Yadani would be to enable the automatic resolution of increase security risks (para. [0054] of Klein) and reduce or neutralize any existing risks (para. [0053] of Klein).

	
	Regarding claim 8, the modified invention of Yadani teaches a system wherein an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model ([0053]-[0054] of Klein, training the machine learning model).


	Regarding claim 9, the modified invention of Yadani teaches a system wherein the systems provide for a continual improvement to the model (para. [0054] of Klein, the model training module repeat the determination of the training error measurement for the machine learning model, and the selection of one or more types of additional machine learning algorithms to augment the machine learning model with additional training results until the training error measurement is at or below the training error threshold).


Regarding claim 10, the modified invention to Yadani fails to teach a system wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.
However Klein teaches wherein a system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment (para. [0053]-[0054], reducing risks).
Therefore taking the combined teachings of Yadani, Verano and Lipton with Klein as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Klein into the system of Yadani, Verano and Lipton. The motivation to combine Lipton, Verano, Klein and Yadani would be to enable the automatic resolution of increase security risks (para. [0054] of Klein) and reduce or neutralize any existing risks (para. [0053] of Klein).


Regarding claim 11, the modified invention of Yadani fails to teach a system wherein the system is configured to make one or more recommendations to a human.
However Klein teaches wherein a system is configured to make one or more recommendations to a human (para. [0053], The risk analysis and recommendations module 438 can be configured to provide one or more recommendation on courses of actions based at least on time series analysis and pattern detection).
Therefore taking the combined teachings of Yadani, Verano and Lipton with Klein as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Klein into the system of Yadani, Verano and Lipton. The motivation to combine Lipton, Verano, Klein and Yadani would be to enable the automatic resolution of increase security risks (para. [0054] of Klein) and reduce or neutralize any existing risks (para. [0053] of Klein).


	Regarding claim 12, the modified invention of Yadani teaches a system wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action (para. [0053] of Klein, the risk analysis and recommendations module 438 can recommend increasing physical security within the monitored property based on an anomaly in a pattern).





	Regarding claim 15, the modified invention of Yadani fails to teach a system wherein the system updates a model selected from at least one of: a machine learning and artificial intelligence.
	However Klein teaches wherein a system updates a model selected from at least one of: a machine learning (para. [0054]) and artificial intelligence.
Therefore taking the combined teachings of Yadani, Verano and Lipton with Klein as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Klein into the system of Yadani, Verano and Lipton. The motivation to combine Lipton, Verano, Klein and Yadani would be to enable the automatic resolution of increase security risks (para. [0054] of Klein) and reduce or neutralize any existing risks (para. [0053] of Klein).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadani et al (US20140112530), Lipton et al (US20080018738) and Verano et al (US20140132728) in view of Hutton et al (US20180053219).

	However Hutton teaches a computer vision system (para. [0027]) is used relative to advertising costs of an establishment (para. [0028]).
Therefore taking the combined teachings of Yadani, Verano and Lipton with Hutton as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Hutton into the system of Yadani, Verano and Lipton. The motivation to combine Lipton, Verano, Hutton and Yadani would be to provide an efficient and cost-effective tool to develop targeted content or advertising based on any of the tracking categories (para. [0028] of Hutton).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663